EXAMINER’S AMENDMENT and STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	In the last line of claim 10 replace the phrase ‘with respect sequence’ with ‘with respect to sequence’.

Claims 1-13 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 15-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/28/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The following is an examiner’s statement of reasons for allowance: 
Applicants’ amendments and arguments are sufficient to overcome the previous objections and rejections.
The closest prior art is Nash et al. (US 2012/0178700; previously cited). Figure 7 of Nash et al. shows compound 5 which corresponds to residues from helix 2 of c-myc (PKVVILKKATAYYLSVQAEEQKLI). Instant claim 1 excludes VQAEEQKLI at the terminal end. Brent et al. (US 5512473; ‘Brent’; previously cited) teach the sequences of c-myc and n-myc and shows the residues that correspond to helix 2 (figure 3a). Based on figure 3a of Brent the sequence corresponding to helix 2 of n-myc is KVVILKKATEYVHSL. Such sequence excludes Ala-Ala at the N-terminal end and includes Leu at C-terminal end in relation to the first formula shown in instant claim 1. In relation to the alternative recited in claim 1 (see the last 7 lines) KVVILKKATEYVHSL does not meet the percent identity requirement nor does it have the required linker. There is no adequate teaching, suggestion or motivation to modify the prior art to arrive at peptides as claimed.
With respect to claim interpretation, claim 1 expressly recites that amino acids of formula III are connected by a linker (that is, the amino acids in formula I connected by the linker are replaced by an amino acid of formula III) so the claims have been interpreted in such fashion. Since formula I of claim 1 does not include open bonds at either end (compare previous claims) and since the claim expressly recites a C-terminal and N-terminal end, the peptide of formula I of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658